Citation Nr: 0323101	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse as 
secondary to PTSD.

3.  Entitlement to an effective date, prior to April 16, 
1999, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

4.  Entitlement to an increased evaluation for a depressive 
disorder, not otherwise specified (NOS), currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to November 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 and an October 1998 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada.

In April 1997, the RO denied entitlement to service 
connection for alcohol abuse.  In October 1998, the RO denied 
entitlement to service connection for PTSD.  The veteran 
appealed these matters to the Board. 

In October 1999, the Board issued a decision denying 
entitlement to service connection for PTSD and alcohol abuse.  
In view of the expressed contentions of the veteran and his 
representative, the issue of entitlement to service 
connection for alcohol abuse has been expressed in the 
context of secondary service connection.

Pursuant to a January 2001 joint motion for remand, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the October 1999 decision and remanded the case to 
the Board in an order dated in February 2001.

In August 2001 the Board remanded this case to the RO for 
additional development of the record consistent with the 
directives of the joint motion and CAVC order.  

The case is once more before the Board for appellate 
consideration.

The Board notes that the psychiatric examination reports of 
record permit the Board to infer a claim of entitlement to 
service connection for alcohol abuse as secondary to the 
service-connected depressive disorder.  This issue is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for depressive disorder.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The added issues of entitlement to an effective date earlier 
than April 16, 1999 for the grant of a TDIU, service 
connection for alcohol abuse as secondary to service-
connected depressive disorder, and entitlement to an 
increased evaluation for a depressive disorder, are addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The probative, competent medical evidence establishes 
that the veteran does not have PTSD.

2.  As service connection has not been granted for PTSD, 
there is no basis upon which to predicate a grant of 
compensation benefits on a secondary basis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303(b),(d),(f) (2002). 

2.  Alcohol abuse is not shown to be proximately due to, the 
result of, or aggravated by a service connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In early 1968, the veteran filed his initial compensation 
application with VA to establish service connection for a 
nervous disorder and the RO denied the claim in September 
1968.  The RO considered his service medical records that 
showed hospitalization in 1965 after an automobile accident.  
An impression of passive aggressive personality with 
depression was reported in early 1967 and later in 1967 he 
was hospitalized and reported to have acute manic depressive 
reaction.  

In January 1967 the veteran was referred for psychiatric 
consultation for interpersonal problems initiated by 
drunkenness, and the impression was passive aggressive 
personality.  A division psychiatrist noted repeated episodes 
of drunkenness and disorder and threats to personnel.  

A September 1967 note indicated drunk and disorderly conduct 
and a diagnosis of unstable personality.  An October 1967 
consult noted problems linked to drinking was a major problem 
and there was an impression of acute alcohol intake added to 
unstable personality with immaturity.  In late 1967 there was 
an impression of agitated depression after a suicide attempt.  
A history of nervous trouble and excessive drinking was 
reported on the separation medical examination.

The record included a report of the veteran's hospitalization 
at a military medical treatment facility in 1968 for passive 
aggressive personality and VA hospitalization in 1968 showing 
personality trait disorder, emotionally unstable personality.  

The inpatient records show a psychological evaluation 
provided the diagnosis and included a comprehensive 
psychiatric history.  The veteran stated that drinking and 
nerves brought him in and psychological testing was 
interpreted as showing he could be predisposed to the 
development of alcoholism.

VA hospitalized the veteran in April 1969 and depressive 
neurosis was reported. The inpatient records show more 
psychological testing.  Reported was a history of drinking 
after an automobile accident and reduction in rank in 
service.  Alcoholism and a diagnosis of passive aggressive 
personality were mentioned.  The veteran recalled drinking 
heavily in 1966 and had an automobile accident in 1965.  
There was an inquiry regarding binge drinking.

After readmission in mid 1970 the diagnosis was severe 
antisocial personality disorder.  

After a brief inpatient stay in June 1990, the diagnosis was 
schizophrenia versus organic hallucinosis.  Inpatient records 
note alcohol abuse.  

After readmission later in 1990, the pertinent diagnosis was 
alcohol dependence.  There was a history of heavy alcohol 
since age 17.  A VA record entry in August 1990 noted 
drinking had begun at age 14.

A written statement apparently prepared by a social worker 
and signed by the veteran in support of his claim of service 
connection for PTSD was received by VA in 1992 wherein it was 
asserted that PTSD symptoms had begun with an automobile 
accident in 1965 when he and his wife were injured.  

He recalled that he had more problems with his service in 
Vietnam and the combat exposure, but the symptoms were 
repressed for many years with alcoholism.

A VA psychiatric examination in late 1993 for PTSD included a 
review of his VA medical records and the pertinent diagnoses 
were dysthymic disorder, alcohol dependence and antisocial 
traits.  

A psychological evaluation was notable for a history of 
drinking before service that reportedly became persistent in 
service.  

The comprehensive history referred to a first drink at age 14 
that was consistent in military clubs at age 17.  The 
examiner concluded the substance abuse preceded an accident 
in service and was supported by a family history of 
alcoholism.  The claims folder was referred to and the test 
results were interpreted as valid clinical profiles that 
suggested PTSD.  

The diagnostic impression was polysubstance dependence and 
delayed onset PTSD, rule out organic mental syndrome, mixed.  
Antisocial personality disorder was also reported.

The psychology evaluation concluded with an opinion that the 
etiology for the veteran's PTSD was in question as childhood 
trauma was reflected and later triggered by adulthood and 
that the presence of his long history of substance use and 
the presence of personality disorder were sufficient 
explanations of his pervasive personal and occupational 
difficulties.

The RO in denying service connection for PTSD in January 1994 
also found that primary alcohol abuse was of misconduct 
origin.  

At a RO hearing in 1994 the veteran recalled the automobile 
accident in service and provided a photograph of the accident 
scene.  He testified at length concerning the diagnosis of 
PTSD and references to alcoholism in the record.

The Board remand in 1996 was intended to more fully evaluate 
the claims in light of the conflicting medical information on 
file.  The veteran responded in late 1996 to a RO inquiry by 
recalling events in service principally related to an 
automobile accident and the problems he experienced in 
service thereafter.  He did not mention any Vietnam events as 
stressors.

VA examined the veteran in early 1997 and the examination 
report included a comprehensive history and psychological 
evaluation.  One examiner reported that the veteran did not 
meet criteria for PTSD and that there appeared to be a strong 
history of alcohol dependence that depression likely played a 
role in.  It was the examiner's opinion that the most likely 
diagnosis was personality disorder not otherwise specified 
with passive aggressive and antisocial traits and that the 
psychological testing did not warrant a change in that 
opinion.

Another examiner reported dysthymic disorder with onset in 
1966 and alcohol dependence in at least partial remission 
with onset in the service.  The veteran indicated regarding 
his Vietnam experience that there was not much to it.  This 
examiner concluded that the veteran did not meet criteria for 
PTSD although the automobile accident potentially stressing 
to him he had not shown any true reexperiencing at any time 
since and his other symptoms were consistent with his 
depression problem and unstable personality traits.  The 
examiner also reported personality disorder not otherwise 
specified.  

The psychological test profile was reported as consistent 
with dysthymic disorder and personality disorder with various 
features.

A special VA medical opinion from a specialist in psychiatry 
shows that PTSD is not present.  The VA physician concurred 
in the diagnostic formulation presented by the examiners that 
did confirm a depressive disorder linked to service.  Alcohol 
dependence was found present and documented and the reviewing 
physician opined that the veteran had some depressive illness 
separate from his alcohol abuse and exaggeration of symptoms.

The veteran provided an opinion from a clinical psychologist 
who reported in 1997 that he sought a "second opinion" 
regarding his depression and anxiety that the veteran felt 
was PTSD.  It was the clinician's opinion after interviewing 
the veteran and reviewing pertinent records including the 
results of psychological tests that the diagnostic impression 
was dysthymic disorder with probable episodes of major 
depressive disorder.  

The clinician opined that there appeared to be reasonable 
evidence and symptomatology consistent with a PTSD trigger by 
the primary stressor of the automobile accident.  The 
examiner also reported mixed personality disorder and history 
of alcohol dependence.

On a VA psychiatric examination in April 1998 the examiner's 
assessment was dysthymic disorder versus major depression.  
The veteran denied any stressors at that time.  

A December 1999 VA psychiatric examination report shows mood 
disorder.  

A December 2002 special VA psychiatric examination report 
shows that a board certified psychiatrist had reviewed the 
veteran's claims file.  

Following his review of the claims file and examination of 
the veteran the examiner opined that the veteran did not have 
a sufficient stressor for a diagnosis of PTSD.  Therefore the 
veteran did not have PTSD.  

Rather, the examiner indicated that the findings supported 
the diagnosis of dysthymia.  

Also noted were alcohol abuse and dependence.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
Court (CAFC) recently held that 38 U.S.C.A. § 1110, when read 
in light of its legislative history, does not preclude a 
veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1377-81 (Fed. Cir. 2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  


More specifically, the Board notes that through issuance of 
the April 1997 and October 1998 rating decisions, subsequent 
statements and supplemental statements of the case, the RO 
has given the veteran notice of the requirements for service 
connection.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.

In August 2001 the Board remanded this case for additional 
development of the evidence and compliance with notification 
and consideration of VCAA.  In a July 2002 letter the RO 
formally notified the veteran of the VCAA of 2000.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A January 2003 supplemental statement of the case (SSOC) 
shows the RO furnished the provisions of the VCAA and it was 
clear that they were considered in its determinations.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  




In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issues decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

A comprehensive review of the record discloses that the 
probative, competent medical evidence shows that the veteran 
does not currently have PTSD.  Special VA psychiatric 
examination reports with medical opinions show that he does 
not meet the criteria for a diagnosis of PTSD.  

The first of the three requirements to prevail in a claim of 
service connection is that the veteran have a current 
disability.  See Hickson, supra.  

Accordingly, without evidence of a current PTSD disability 
for which service connection is now claimed, there is no 
basis upon which to grant service connection.  See Hickson, 
supra; Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

The Board notes in passing that while PTSD was diagnosed 
referable to an early 1990 VA psychological evaluation, such 
disorder if present was attributed to childhood trauma.  A 
contemporaneous VA special psychiatric evaluation did not 
conclude is an diagnosis of PTSD.

The more recent Special psychiatric examinations of record 
have concluded that the veteran does not meet the criteria 
for a diagnosis of PTSD.  


Therefore, since the record fails to establish a current PTSD 
disability, there is no basis to grant service connection 
therefor, muchless for alcohol abuse as secondary thereto.  

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the failure to meet the 
requirement for medical evidence of a current PTSD 
disability.  

The CAVC has held that lay assertions of medical causation do 
not constitute competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have PTSD which 
has been linked to active service.  Moreover, there is no 
basis upon which to predicate a grant of service connection 
for alcohol abuse as secondary to claimed PTSD since the 
competent medical evidence shows that PTSD is not currently 
demonstrated nor has such disorder been service-connected.  
In other words since there is no evidence of PTSD currently, 
the issue of entitlement to alcohol abuse secondary to PTSD 
is moot.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection for PTSD and entitlement to 
service connection for alcohol abuse as secondary to PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for alcohol abuse secondary 
to PTSD is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The veteran's representative argues that entitlement to a 
TDIU should be granted retroactively to August 31, 1992.  In 
this regard, it is essentially argued that since the veteran 
had perfected an earlier appeal from an April 1997 rating 
decision granting a 30 percent evaluation for depressive 
disorder effective August 31, 1992, such issue is intertwined 
the veteran's claim for entitlement to an earlier effective 
date for TDIU as well as an increased evaluation for 
depressive disorder, currently evaluated as 50 percent 
disabling.

In reviewing the historical record the Board notes that in an 
April 1997 rating decision, the RO granted service-connection 
depressive disorder, NOS, evaluated as 30 percent disabling 
effective August 31, 1992.  

In December 1997 the veteran filed a notice of disagreement 
regarding the 30 percent rating for depressive disorder.

A May 11, 1998 supplemental statement of the case (SSOC) 
pertains to the issue of entitlement to an increased 
evaluation for a depressive disorder evaluated as 30 percent 
disabling.  

A statement from the veteran received June 2, 1998 noted 
disagreement with a statement by the RO in the SSOC regarding 
his psychiatric disability.

In a July 10, 1998 statement the veteran requested an 
extension of 60 days to file a substantive appeal.

An August 12, 1998 letter from the RO to the veteran shows 
that an extension of 60 days was granted to file a 
substantive appeal.  He was given until October 12, 1998 to 
file a substantive appeal.  He was provided an additional VA 
Form 9.

An August 26, 1998 rating decision shows that the RO granted 
an increased evaluation of 50 percent for depressive disorder 
effective July 7, 1997.  An supplemental statement of the 
case was furnished to the veteran at that time.  

The next pertinent statement from the veteran was received on 
December 30, 1998.  

The record is nonrevealing until April 16, 1999.  At that 
time the veteran filed his current reopened claim for 
entitlement to a disability rating greater than 50 percent 
for service-connected depressive disorder.  He also filed a 
claim for entitlement to a TDIU.

In February 2000 the RO affirmed the 50 percent rating for 
depressive disorder and denied entitlement to a TDIU.  

He filed a timely NOD with the February 2000 RO rating 
decision.

In May 2000 the RO issued a SOC regarding the issues of 
entitlement to an increased evaluation for service connected 
depressive disorder and a TDIU.  In August 2000, he filed a 
timely substantive appeal.  


In August 2000 he was furnished a SSOC regarding the issues 
of entitlement to an increased evaluation for service 
connected depressive disorder evaluated as 50 percent 
disabling and entitlement to a TDIU.

In late January 2001 the RO granted entitlement to a TDIU 
effective from April 16, 1999, date of claim.  The RO 
confirmed and continued the 50 percent evaluation for 
depressive disorder. 

In January 2001 the RO issued a SSOC solely on the issue of 
entitlement to an increased evaluation for depressive 
disorder evaluated as 50 percent disabling.  

In late January 2002 the veteran's representative filed an 
NOD to the effective date of April 16, 1999 for the grant of 
TDIU benefits.  

In April 2003 the veteran was furnished a separate SOC 
regarding the issue of entitlement to an effective date 
earlier than April 16, 1999 for the grant of TDIU benefits.  
A timely substantive appeal was filed.  

In reviewing the record, the Board notes that the raised 
issue of whether the veteran perfected a timely appeal from 
the April 1997 rating decision in which the RO granted an 
initial 30 percent evaluation for a depressive disorder, NOS, 
effective August 31, 1992, is inextricably intertwined with 
the currently certified issues of entitlement to an increased 
evaluation for depressive disorder evaluated as 50 percent 
disabling and entitlement to a TDIU.  

As noted earlier, the Board recognizes the inferred issue of 
entitlement to service connection for alcohol abuse as 
secondary to service-connected depressive disorder, an issue 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for depressive disorder.




Therefore, the VBA AMC should take appropriate adjudicative 
action on the timeliness of appeal and secondary service 
connection issues prior to any further appellate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Also, following a review of the record the Board notes that 
there appears to be outstanding VA psychiatric treatment 
records that may prove helpful to the veteran's claims.  

VA is on notice, at least, of potentially relevant medical 
information.  VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  Therefore, in 
the instant claim, it is necessary to obtain the 
aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



In this regard, the VBA AMC must request 
that the veteran identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment for his service-connected 
depressive disorder from approximately 
August 1992 to the present.  With any 
necessary authorizations from the 
veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Regardless of 
the veteran's response the VBA AMC should 
obtain all relevant outstanding VA 
outpatient and inpatient treatment record 
for service-connected depressive 
disorder.  

If the VBA AMC is unable to obtain any 
identified records, the VBA AMC must 
identify to the veteran and his 
representative which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the VBA AMC must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.

2.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of service-connected 
depressive disorder, NOS, and whether 
alcohol abuse is secondary thereto.  

The entire claims folder, copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by depressive disorder, NOS. If there are 
other psychiatric disorders found such as 
alcohol abuse, in addition to depressive 
disorder, NOS, the examiner should 
specify which symptoms are associated 
with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
depressive disorder, NOS is or are found 
on examination, the examiner should offer 
an opinion as to whether such disorder is 
causally or etiologically related to 
depressive disorder, NOS, and, if not so 
related, whether the veteran's depressive 
disorder, NOS has any effect on the 
severity of any other psychiatric 
disorder.

If alcohol abuse is not found to be 
secondary to service-connected depressive 
disorder, the examiner must determine 
whether such disorder is aggravated 
thereby.  If such aggravation is shown to 
be present, the examiner must address the 
following medical issues:


(1) the baseline manifestations which are 
due to the effects of alcohol abuse;

(2) the increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
depressive disorder based on medical 
considerations; and

(3) the medical considerations supporting 
an opinion that increased manifestations 
of alcohol abuse are proximately due to 
the service-connected depressive 
disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's depressive disorder, NOS.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner include a definition of the 
numerical GAF code assigned, as it 
relates to the veteran's occupational and 
social impairment.


If the historical diagnosis of depressive 
disorder, NOS is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  Any opinions 
expressed by the examiner as to the 
severity of depressive disorder, NOS must 
be accompanied by a complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above the VBA AMC should 
formally adjudicate the inextricably 
intertwined issue of whether the veteran 
perfected a timely appeal from the April 
1997 rating decision in which the RO 
granted an initial 30 percent evaluation 
for a depressive disorder, NOS, effective 
August 31, 1992; and the issue of 
entitlement to service connection for 
alcohol abuse as secondary to the 
service-connected depressive disorder.  
Thereafter, the VBA AMC should 
readjudicate  the issues of entitlement 
to an increased evaluation for depressive 
disorder evaluated as 50 percent 
disabling and a TDIU.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, he is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claims for service connection and an 
increased evaluation.  38 C.F.R. § 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

